
	
		I
		112th CONGRESS
		2d Session
		H. R. 6312
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mrs. Emerson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Controlled Substances Act to place certain
		  synthetic drugs in Schedule I.
	
	
		1.Short titleThis Act may be cited as the
			 Synthetic Cathinones Control Act of
			 2012.
		2.Addition of
			 synthetic drugs to schedule i of the controlled substances actSchedule I of section 202(c) of the
			 Controlled Substances Act (21 U.S.C. 812(c)) is amended in subsection (c) by
			 adding at the end the following:
			
				(29)3,4-methylenedioxymethcathinone
				(methylone).
				(30)Naphthylpyrovalerone
				(naphyrone).
				(31)4-fluoromethcathinone
				(flephedrone).
				(32)4-methoxymethcathinone
				(methedrone; Bk–PMMA).
				(33)Ethcathinone
				(N-ethylcathinone).
				(34)3,4-methylenedioxyethcathinone
				(ethylone).
				(35)Beta-keto-N-methyl-3,4-benzodioxyolybutanamine
				(butylone).
				(36)N,N-dimethylcathinone
				(metamfepramone).
				(37)Alpha-pyrrolidinopropiophenone
				(alpha-PPP).
				(38)4-methoxy-alphapyrrolidinopropiophenone
				(MOPPP).
				(39)3,4-methylenedioxyalphapyrrolidinopropiophenone
				(MDPPP).
				(40)Alpha-pyrrolidinovalerophenone
				(alpha-PVP).
				(41)6,7-dihydro-5H-indeno[5,6-d][1,3]dioxol-6-amine
				(MDAI).
				(42)3-fluoromethcathinone.
				(43)4′-methyl-α-pyrrolidinobutiophenone
				(MPBP).
				.
		
